Citation Nr: 0018849	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extension of time for the filing of a 
substantive appeal on the issues of service connection for 
hypertension, a right shoulder disability, and a cervical 
spine disability.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION


The appellant served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) which, in pertinent part, denied 
entitlement to service connection for hypertension, a right 
shoulder disability, and a cervical spine disability.  The 
appellant filed a notice of disagreement in February 1998.  A 
Statement of the Case (SOC) was issued by VARO in June 1998.  
In August 1999, the appellant requested an extension of time 
to file his substantive appeal.  In September 1999, VARO 
denied the appellant's request for extension.  In December 
1999, the Board remanded the claim.


FINDINGS OF FACT

1.  In a November 1997 rating decision, VARO denied 
entitlement to service connection for hypertension, a right 
shoulder disability and a cervical spine disability.

2.  The appellant filed a Notice of Disagreement (NOD) 
regarding VARO's denial of his claim for service connection 
for hypertension, a right shoulder disability and a cervical 
spine disability in February 1998.  VARO issued a Statement 
of the Case (SOC) regarding these issues on June 11, 1999.

3.  On August 12, 1999, the appellant requested an extension 
of time to file his VA Form 9.  The basis for his request was 
that he needed to examine the contents of his claims file.  

4.  The appellant's extension request was filed with VARO 
within 60 days of the SOC and was based on good cause.


CONCLUSION OF LAW

The appellant's request for extension for filing a 
substantive appeal on the issues of service connection for 
hypertension, a right shoulder disability, and a cervical 
spine disability was timely filed and was for good cause.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.303, 
20.305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals that VARO originally 
denied the appellant's claim for entitlement to service 
connection for hypertension, a right shoulder disability, and 
a cervical spine disability in a November 1997 rating 
decision.  He was notified of the denial of his claim by 
letter, dated November 20, 1997.  He filed a notice of 
disagreement (NOD) with that decision, which was received by 
VARO in February 1998.  A Statement of the Case (SOC) 
addressing the issues of entitlement to service connection 
for hypertension, a right shoulder disability, and a cervical 
spine disability was forwarded to the appellant on June 11, 
1999.  At that point, he had 60 days from the date of the SOC 
to perfect his appeal on these issues by filing a VA Form 9 
(substantive appeal).  38 C.F.R. § 20.302(b).  

The appellant requested an extension of time in which to file 
his substantive in a statement that was received at VARO on 
August 12, 1999.  He claimed that he needed additional time 
to fill out "Block #10" on VA Form 9, and requested 
information from his claims folder in order to do so.  VARO 
forwarded him a copy of his C-file on September 2, 1999, and 
denied his request for an extension of time to file a 
substantive appeal on September 13, 1999.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both an NOD 
and a Substantive Appeal.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Questions as to the timeliness or adequacy of 
response shall be determined by the Board.  
38 U.S.C.A.§§ 7105(d)(3), 7104(a) (West 1991).  An 
application that is not in accord with the statutes shall not 
be entertained.  38 C.F.R. § 7108 (West 1991).

The relevant statutory framework provides that the initiation 
of appellate review is completed by the filing of a timely 
substantive appeal following the issuance of an SOC.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202 (1999).  A 
Substantive Appeal can be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals") or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law 
claimed to have been made.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1999).  Where an SOC or SSOC 
addresses several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all those 
issues or must specifically identify the issues appealed.  
The Board will construe such arguments in a liberal manner, 
but may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed. Id.

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one- year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1999).  A failure to submit a Substantive Appeal 
which is both timely and adequate results in a statutory bar 
to appealing that decision.  Roy v. Brown, 5 Vet.App. 554, 
556 (1993).  

An extension of the 60- day period for filing a substantive 
appeal, when such response is required, may be granted for 
good cause.  A request for such extension must in writing and 
must be made prior to expiration of the time limit for filing 
the substantive appeal.  The request for extension must be 
filed with the VARO from which the appellant received notice 
of the determination being appealed...38 U.S.C.A. § 7105(d)(3) 
(West 1991);38 C.F.R. § 20.302 (1999).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  38 C.F.R. § 20.305(c) (1999).  
Although the appellant's request for an extension was 
received at VARO from which appeal originated on August 12, 
1999, because there was no postmark of record, it is presumed 
to have been mailed five days prior to the date of receipt of 
the document.  38 C.F.R. § 20.305(a) (1999).  Therefore, his 
extension request is deemed to have been timely filed and at 
the proper VARO.  The question then is whether the request 
was for good cause.  The Board considers that it was.

Although there is no legal entitlement to an extension, the 
exercise of discretion in denying such a request must not be 
made in an arbitrary and capricious manner.  
38 U.S.C.A.  7261(a)(3)(A).  In Scott v. Brown, 7 Vet.App. 
184 (1994), the Court held that the Board's finding that the 
application of the good-cause exception did not apply 
"articulate[d] 'a satisfactory explanation for its action 
including a 'rational connection between the facts found and 
the choice made'", citing Motor Vehicle Mfrs. Ass's v. State 
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (quoting 
Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 
168 (1962)).  

In this case, the appellant's extension request was based on 
his desire to review the contents of his claims file before 
he stated the reasons on which he thought the VARO decided 
his case incorrectly.  At the time he made the request, in 
August 1999, the 60- day period had nearly expired, and by 
the time the contents of his claims file were sent to him, in 
September 1999, the 60 day period had expired.  In the 
Board's judgment, his articulated rationale for extension, 
namely that he needed additional time in which to review his 
claims folder in order fully explain his position on appeal, 
constituted the "good cause" requiring that the request be 
granted.  Accordingly, the Board finds that he is entitled to 
an extension of time for the filing of his substantive 
appeal.


ORDER

An extension of time for the filing of a substantive appeal 
on the issues of service connection for hypertension, a right 
shoulder disability, and a cervical spine disability is 
granted.

REMAND

In view of the finding that the appellant's extension request 
was timely filed and for good cause, VARO must grant the 
requested extension.  Should the appellant then file a timely 
substantive appeal on the issues of service connection for 
hypertension, right shoulder disability or cervical spine 
disability, the RO should address the merits.  After 
completion of the necessary procedures, the case should be 
returned to the Board, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 

